CUSHING, J.
This was an action by Joseph Leugers et al. against Elizabeth Leugers et al., to have a deed from Mary. Leugers to said Elizabeth Leugers et al., declared null and void and set aside; that the real estate be partitioned and divided among the heirs of Mary Leugers, deceased.
It was claimed that Mary Leugers by reason of her illness did not have the mental capacity necessary to make a deed, and that she signed same under constraint and undue influence exercised by the defendants. Elizabeth Leugers denies that Mary Leugers was mentally incapaciated by reason of her illness, or that she signed the deed under constraint or undue influence exercised by them. It was also denied that they are tenants in common with the plaintiffs, and asked that the petition be dismissed. On appeal, the Court of Appeals held:
1. Mary Leugers was 80 years of age and had been practically bedfast for months. There is some testimony that her illness had progressed to a stage of senile dementia; and that she could not control herself.
2. There was no direction on part of the decedent to either deliver or record the deed; and it is shown clearly that there was never a delivery of the deed.
3. An undelivered deed does not transfer title to property. 17 OA. 447.
4. In view of the record, Mary Leugers did not have mental capacity to transact business or make a deed; and the prayer of the petition is granted.
Decree accordingly.